Title: To George Washington from Timothy Pickering, 27 October 1798
From: Pickering, Timothy
To: Washington, George



Sir,
Trenton [N.J.] Oct. 27 1798

The inclosed interesting pamphlet is a faithful translation from the original French, transmitted to me by Mr King. As it details facts which demonstrate the perfidy and violence of the French Government, I had it translated, and recommended it to the printer in this place; hoping the dissemination of it in America might do good. I think the Government could expend money in no way more usefully. It is astonishing to hear what audacious lies are propagated by the partisans of France: one would imagine the utmost ignorance and credulity to be found in the United States incapable of swallowing them. This morning I heard the following.

Mr William Bell of Philadelphia (an honest merchant who lived just over against you in Philadelphia) lately attended the court at Easton in Pennsylvania. On his way thither, he was told by some of the country people (Germans) that they were displeased very much with the Government, for making the alliance and seditious bills. By the alliance (when desired to explain) Mr Adams, a son of the President, was to marry a daughter of the King of Great Britain; and General Washington was to hold the United States in trust for that King! And it is for these purposes, said they, that an army is to be raised, and window taxes levied!
Altho’ I have not before heard any thing so foolish and absurd as this, yet the idea of an Alliance between the U. States & Great Britain, we daily see is held up as a scarecrow before the eyes of the people. This reminds me of a curious fact. (I call it a fact because I have it from a man of honour to whom the person who paid the money told it). Whilst Adet was here, several members of Congress (some of each House) were actually paid, by his direction, considerable sums, for giving him the earliest information, that you had concluded an alliance with Great Britain! This was not the only object for which French money has been paid to members of Congress. I say this on the same authority: but I am not at present at liberty to name my author.
This morning I had a letter dated yesterday from General Pinckney, acknowledging the receipt of your letter, which I forwarded to him. He hopes to be at Trenton next Monday morning. I am very respectfully Sir, your most obt servt

Timothy Pickering

